OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number: 3235-0167 Expires:October 31, 2013 Estimated average burden hours per response…… 1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-167420 FundCore Institutional Income Trust Inc. (Exact name of registrant as specified in its charter) One World Financial Center, 30th Floor New York, NY 10281 (212) 909-5897 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common stock, par value $0.01 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: one (1). Pursuant to the requirements of the Securities Exchange Act of 1934, FundCore Institutional Income Trust Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 23, 2012 By: /s/ Lee J. Taragin Lee J. Taragin Chief Financial Officer and Chief Operating Officer
